                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 2:19-cv-05759-AB-KES                                           Date: November 20, 2019

Title: LLOYD GEORGE KENNEY v. J. CARP, et al.


PRESENT:

            THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                Jazmin Dorado                                     Not Present
               Courtroom Clerk                                    Court Reporter

        ATTORNEYS PRESENT FOR                            ATTORNEYS PRESENT FOR
              PLAINTIFF:                                     DEFENDANTS:
             None Present                                     None Present



  PROCEEDINGS (IN CHAMBERS):                           Order to Show Cause Why this Action
                                                             Should Not Be Dismissed

        In July 2019, Lloyd George Kenney (“Plaintiff”), a prisoner in the custody of the federal
Bureau of Prisons (“BOP”), filed a pro se civil rights Complaint alleging violations of his
constitutional rights by 12 Defendants: 5 work at Federal Correctional Institution (“FCI”)
Victorville II in California, 5 work at FCI Phoenix in Arizona, and 2 are BOP Administrators.
(Dkt. 1 at 3-6.) The initial Complaint named each Defendant in both his official and individual
capacities. (Id.)

      On August 2, 2019, the Court screened the Complaint pursuant to the Prison Litigation
Reform Act and dismissed it with leave to amend. (Dkt. 6.) The Court gave Plaintiff until
September 2, 2019 to file a First Amended Complaint. (Id. at 13-14.)

       On August 29, 2019, Plaintiff requested appointment of counsel (Dkt. 7) and more time
to amend the Complaint (Dkt. 8). The Court denied the request for counsel but granted Plaintiff
an extension until October 2, 2019 to file a First Amended Complaint. (Dkt. 9.)

        On September 30, 2019, Plaintiff requested a second extension of time to amend the
Complaint (Dkt. 11), copies of documents from the docket (Dkt. 10), and an order regarding the
handling of his legal mail (Dkt. 13). The Court sent Plaintiff documents and extended the
deadline to file a First Amended Complaint to November 4, 2019. (Dkt. 12.) However, the
Court denied Plaintiff’s request for an order directing prison authorities to open his legal mail
only in his presence. (Dkt. 14.)
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. 2:19-cv-05759-AB-KES                                             Date: November 20, 2019
                                                                                            Page 2

       As of the date of this Order, the Court has not received a First Amended Complaint or
any further filings from Plaintiff.

       IT IS HEREBY ORDERED that, on or before December 20, 2019, Plaintiff shall show
cause why this action should not be dismissed for lack of prosecution and/or failure to follow this
Court’s orders.

        Plaintiff may discharge this Order to Show Cause by either: (a) filing a First Amended
Complaint that attempts to remedy the defects identified in the Court’s screening order, or
(b) explaining why he missed the most recent deadline to do so and demonstrating good cause
for a third extension of the deadline.

       If Plaintiff fails to respond to this Order to Show Cause, the Court may dismiss this
action for lack of prosecution and/or failure to follow the Court’s orders.



                                                                       Initials of Deputy Clerk JD
